Citation Nr: 0027931	
Decision Date: 10/23/00    Archive Date: 11/01/00

DOCKET NO.  98-10 006A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Denver, 
Colorado


THE ISSUE

Entitlement to the payment or reimbursement by the Department 
of Veterans Affairs (VA) of unauthorized medical expenses 
incurred at the Memorial Hospital, Colorado Springs, 
Colorado, from March 16, 1997 to March 19, 1997.


ATTORNEY FOR THE BOARD

W. Sampson, Counsel


INTRODUCTION

The veteran's active military service extended from March 
1972 to June 1979.

This matter comes before the Board of Veterans' Appeals 
(Board) from a February 1998 decision of the Department of 
Veterans Affairs Medical Center (VAMC) in Denver, Colorado, 
which denied reimbursement for the cost of non-VA medical 
services rendered from March 16, 1997 to March 19, 1997.


FINDINGS OF FACT

1.  The veteran was treated under emergent conditions at 
Arkansas Valley Regional Medical Center in La Junta, 
Colorado, on March 15, 1997, and transferred to Memorial 
Hospital in Colorado Springs on March 16, 1997 with a 
diagnosis of recent acute myocardial infarction.

2.  On March 16, 1997, service connection was in effect for 
hypertension, rated 10 percent disabling.

3.  The veteran was stable for transfer to a VA facility on 
March 16, 1997.

4.  The veteran's coronary artery disease was first 
determined to be related to his service-connected 
hypertension in a June 1997 rating decision.

5.  The veteran could not have been transferred to a VA 
facility on March 16, 1997 because his treatment at that time 
had not been determined to be for a service-connected 
disability.


CONCLUSION OF LAW

The criteria for payment or reimbursement of unauthorized 
medical expenses incurred in connection with treatment 
rendered at the Memorial Hospital in Colorado Springs, 
Colorado, from March 16, 1997 to March 19, 1997, has been 
met.  38 U.S.C.A. §§ 1728, 5107 (West 1991); 38 C.F.R. §§ 
17.120, 17.121 (1999).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The reports of the veteran's treatment at Memorial Hospital 
show that on March 15, 1997, the veteran was admitted late at 
night to the Arkansas Valley Regional Medical Center in La 
Junta, Colorado with complaints of severe substernal chest 
pain radiating into his arms, and associated diaphoresis.  
Electrocardiogram at the time revealed an acute inferior wall 
myocardial infarction and he was started on thrombolytics 
with TPA.  The report further noted that because the 
cardiologist at Arkansas Valley Regional was out of town, 
they were uncomfortable keeping him and he was transferred by 
air ambulance to the Memorial Hospital for further treatment 
and evaluation.

The veteran's discharge report from Memorial Hospital shows 
that on arrival at Memorial Hospital, the veteran was pain-
free and feeling relatively well.  Two days following 
admission the veteran underwent cardiac catheterization.  
This revealed a stenosis of the distal right coronary artery 
which was successfully angioplastied.  He tolerated the 
procedure without difficulty.  The remainder of his hospital 
stay was noted as uneventful.  He was discharged in March 19, 
1997 with final diagnoses of (1) Acute inferior wall 
myocardial infarction interrupted with tissue plasminogen 
activator, (2) Native coronary artery disease, (3) 
Hypertension, and (4) Hyperlipidemia.

VA was timely notified of the veteran's admission on the date 
of his discharge, March 19, 1997, which was three days 
following his admission.  In June 1997, VA received an 
itemized bill from Memorial Hospital for services rendered 
the veteran in March 1997.  Medical records were obtained 
from Memorial Hospital and following a review of these 
records, the claim for payment was denied in February 1998 
based the determination that VA facilities were feasibly 
available.  In February 1998, a disallowance letter was sent 
to the veteran and a copy to the Memorial Hospital and 
another provider, Valley Medical Imaging.  The veteran filed 
a notice of disagreement with the disallowance in March 1998.  
He stated that at the time of his heart attack and subsequent 
treatment at Memorial Hospital, he did not know that his 
condition was service connected.  He further argued that VA 
should be responsible for his hospital bills based on the 
retroactive decision by VA to service connect his heart 
attack.  He added, "[i]f I had known in advance that this 
was service connected and had been in a condition to respond, 
I would have instructed those attending me to take me to the 
nearest VA facility . . ."  

In April 1998, the veteran's claim was again reviewed by the 
VA Clinic Director who determined that the veteran was stable 
for transfer to the Denver VA Medical Center (VAMC) following 
his treatment at Arkansas Valley Regional Medical Center in 
La Junta, Colorado.  The previous denial was upheld.

Applicable Law

In order to be entitled to reimbursement or payment for 
medical expenses incurred without prior authorization from 
the VA, all the following must be shown:

(a)  That treatment was either:

(1)  for an adjudicated service-connected 
disability, or

(2)  for a nonservice-connected disability 
associated with and held to be aggravating an 
adjudicated service-connected disability, or

(3)  for any disability of a veteran who has a 
total disability permanent in nature resulting from 
a service-connected disability;

(b)  That a medical emergency existed of such nature 
that delay would have been hazardous to life or health; 
and

(c)  That no VA or other Federal facilities were 
feasibly available and an attempt to use them beforehand 
or obtain prior VA authorization for the services 
required would not have been reasonable, sound, wise, or 
practicable, or treatment had been or would have been 
refused.  

38 U.S.C.A. § 1728 (West 1991); 38 C.F.R. § 17.120 (1999).

Claims for payment or reimbursement of the costs of emergency 
hospital care or medical services not previously authorized 
will not be approved for any period beyond the date on which 
the medical emergency ended.  For the purpose of payment or 
reimbursement of the expense of emergency hospital care or 
medical services not previously authorized, an emergency 
shall be deemed to have ended at that point when a VA 
physician has determined that, based on sound medical 
judgment, a veteran:

(a)  Who received emergency hospital care could have 
been transferred from the non-VA facility to a VA 
medical center for continuation of treatment for the 
disability, or

(b)  Who received emergency medical services, could have 
reported to a VA medical center for continuation of 
treatment for the disability.

From that point on, no additional care in a non-VA facility 
will be approved for payment by VA.  38 C.F.R. § 17.121 
(1999).

Analysis

The veteran's claim is "well grounded" within the meaning of 
38 U.S.C.A. § 5107(a) (West 1991).  That is, he has presented 
a claim which is plausible.  All relevant facts have been 
properly developed and no further assistance to the veteran 
is required to comply with the duty to assist mandated by 
38 U.S.C.A. § 5107(a).  

The veteran was clearly admitted to Arkansas Valley Regional 
Medical Center in La Junta, Colorado under emergent 
circumstances relating to his heart attack.  Following his 
initial treatment, he was transferred to Memorial Hospital 
pain free and feeling relatively well.  As such, it was later 
determined by the VA Clinic Director that the veteran was 
stabilized to a sufficient degree at that time to be 
transferred to the VA Hospital in Denver.  See 38 C.F.R. § 
17.121.  Based on this evidence, the veteran's emergent 
condition resolved on March 16, 1997 and he was "stable for 
transfer purposes."  Based strictly on the veteran's 
stabilization, this would seem to preclude reimbursement 
beyond this point in time.  However, while he may have been 
stable for transfer purposes, the regulations clearly state 
that an emergency shall be deemed to have ended when the 
veteran "could have been transferred from the non-VA 
facility to a VA medical center for continuation of 
treatment," or "could have reported to a VA medical center 
for continuation of treatment for the disability."  
38 C.F.R. § 17.121 (1999) (italics added).  

At the time of the veteran's admission to the hospital in La 
Junta, Colorado, he was service connected for hypertension 
rated 10 percent disabling.  By rating action dated June 
1997, he was granted a temporary total rating for coronary 
artery disease, status post myocardial infarction with 
hypertension.  This rating action, dated after his March 1997 
hospitalization expanded his service-connected disability 
from hypertension to include coronary artery disease.  The 
veteran, as he claims, was unaware at the time of his heart 
attack that he was being treated for condition which would 
later be determined to be related to his hypertension and 
therefore service-connected.  It is also not unreasonable to 
assume that, being service connected only for hypertension, 
he would not have been accepted by the VA Medical Center in 
Denver for treatment for the residuals of his myocardial 
infarction.  Therefore, the Board finds that he could not 
have been transferred to the VA facility at the end of his 
emergent condition as VA did not actually determine that his 
coronary artery disease was part of his service-connected 
disability until the June 1997 rating decision.  It would be 
fundamentally unfair to the veteran to deny reimbursement 
because VA could not timely identify a medical relationship 
between his coronary artery disease and his hypertension 
prior to the end of his emergent condition.  Reimbursement 
for the veteran's hospitalization is therefore granted.


ORDER

Payment or reimbursement of unauthorized medical expenses 
incurred in connection with treatment rendered at Memorial 
Hospital in Colorado Springs, Colorado, from March 16, 1997 
to March 19, 1997, is granted subject to regulations 
governing the payment of monetary awards.




		
	DEBORAH W. SINGLETON
	Veterans Law Judge
	Board of Veterans' Appeals



 

